DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The preliminary amendment filed on July 23, 2020 is acknowledged. The claims will be examined accordingly. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 15, 2020, November 12, 2020 and January 18, 2022 are being considered by the examiner.
Claim Objections
Claims 38 and 45 are objected to because of the following informalities:  
The limitation “on” in line 5 of claim 38 should be changed to “one”. 
In claim 45, the limitation “upon flowing” should be changed to “upon the aqueous fluid flowing”. Otherwise, the limitation conveys that the droplets flow from the microfluidic channel into the well, which is impossible because, according to the claim, the droplets form after flowing into the well. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 26-45 are rejected under 35 U.S.C. 112, first paragraph, because the Specification does not provide support for the subject matter of the claims. Contrary to Applicant’s remarks identifying the portions of the Specification that purportedly provide support for the subject matter of the new claims (see Remarks filed on July 23, 2020), the Specification does not provide support for a method in which a plurality of droplets are retained in a specific section (one location, for example a single well) of a microfluidic device. Instead, the sections of the specification cited by Applicant disclose positioning droplets at predetermined regions of a microfluidic device, typically in a sequential manner (i.e. the droplets are positioned at different locations within a microfluidic device, specifically one droplet per location, e.g. one droplet per microwell). While Applicant can be their own lexicographer, the limitation “a section of the substrate” is not being interpreted to encompass an entire microfluidic network comprising discrete locations (e.g. microwells). Likewise, the limitation “more than on[e] droplet is positioned in the well” is not being interpreted to encompass positioning droplets in multiple microwells. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 38-42 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
Claim 27 is indefinite because it recites a broad range together with a narrow range that falls within the broad range in the same claim. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation 5 or more, and the claim also recites 10 or more, which is the narrower statement of the range/limitation 5 or more. 
For examination purposes, the claim will be interpreted based on the broader limitation (i.e. greater than or equal to 5).  
Claim 38 is indefinite because of the limitation “the well” in line 5. It is unclear to which of the potentially many wells (see “at least one well”) the limitation refers. 
Likewise, claim 41 is indefinite. 
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 45 fails to further limit the claimed invention because the subject matter of claim 45 is evident from claim 43. According to claim 43, the formation of the plurality of droplets is a result of flowing the aqueous fluid into the well. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
While no prior art is applied against the claims, because claims 26-45 are rejected under 35 U.S.C. 112, first paragraph, no claim is allowed. The following prior art is considered closest to the claimed invention:
Ismagliov et al. (US 2005/0087122 A1) disclose a method for droplet formation, the method comprising: 
providing a microfluidic network (see [0091]) comprising a microfluidic channel extending within a substrate (see abstract), 
providing an aqueous fluid (blood) comprising at least one target molecule and a plurality of beads, each bead comprising reaction reagents for binding the at least one target molecule (see [0310]); 
flowing the aqueous fluid into the microfluidic channel to maintain the aqueous fluid within a section (microfluidic channel) of the substrate (see three top arrows in Fig. 2A-2); 
enabling the aqueous fluid to encounter an immiscible fluid (oil, see [0150]) within said section to form droplets of said aqueous fluid in said section (see Fig. 2A-2);
maintaining separation among the droplets within the carrier fluid within the section (microfluidic channel) of the substrate; and
conducting a reaction between the at least one target molecule and the reaction reagents within the section (see abstract). 
However, Ismagliov et al. do not disclose or suggest holding the droplets in place as recited in independent claims 26, or forming and positioning droplets within a single well as recited in independent claims 38 and 43. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796